DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to the new and amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7, and 17-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hayashida (US 2012/0232706).
Regarding claim 1,  Hayashida discloses a hot-water supply system for heating up water by power generated by a power generation unit (211), the hot-water supply system comprising: a power conditioner (205,i.e. power distribution device,[0056]) comprising: an instruction acquirer (210, i.e. Operation planning device,[0057]) configured to acquire an instruction to suppress supplying of the generated 
Regarding claim 2, Hayashida discloses the hot-water supply system according to claim 1, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with a history of available power that is power based on the difference (Figures 6- 7, [0102],[0104]).
Regarding claim 3, Hayashida discloses the hot-water supply system according to claim 1, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with available  power that is power based on the difference (Figures 6- 7, 
Regarding claim 5, Hayashida discloses the hot-water supply system according to claim 1, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with an average value of available power that is power based on the difference in a prescribed period and an amount of change in the average value per unit of time (claim 8, [0158]).
Regarding claim 6, Hayashida discloses the hot-water supply system according to claim 5, wherein the prescribed period is no less than one minute and no greater than two hours ([0076]).  
Regarding claim 7, Hayashida discloses the hot-water supply system according to claim 1, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with available power that is power based on the difference and a time when the available power peaks in one day ([0098]).  
Regarding claim 13, Hayashida discloses the hot-water supply system according to claim 1, wherein the power conditioner further comprises a power outputter configured to output from the power conditioner, upon the instruction acquirer acquiring the instruction, in the 
Regarding claim 15, Hayashida discloses the hot-water supply system according to claim 1, wherein the power conditioner further comprises a power information transmitter (205) configured to transmit, to the water heater, power information indicating the difference between the generated power and the power output from the power conditioner and the water heater further comprises a power information receiver for receiving the power information from the power conditioner ([0058-0059]).  
Regarding claim 17, Hayashida discloses a control method for a water heater for heating up water by power generated by a power generation unit (211), the control method comprising: acquiring (210, i.e. Operation planning device,[0057])  an instruction to suppress supplying of the generated power to a commercial electrical power grid (208,Figure 1, S105- the energy is diverted to the heat pump, based on the decision tree and not returned to the grid), and heating up the water by changing, in accordance with a difference, in a period designated by the instruction, between the generated power and the power output from the power conditioner (205,i.e. power distribution device,[0056]), a rotation rate ([01460])  of an electric motor for driving a 
Regarding claim 18, Hayashida discloses the control method according to claim 17, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with a history of available power that is power based on the difference (Figures 6- 7, [0102],[0104]).
Regarding claim 19, Hayashida discloses the control method according to claim 17, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with available  power that is power based on the difference (Figures 6- 7, [0102],[0104]) and an amount of change in the  available power per unit of time ([0106]).
Regarding claim 20, Hayashida discloses the control method according to claim 17, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with an average value of available power that is power based on the difference in 
Regarding claim 21, Hayashida discloses the control method according to claim 20, wherein the prescribed period is no less than one minute and no greater than two hours ([0076]).   
Regarding claim 22, Hayashida discloses the control method according to claim 17, wherein the water heating unit heats up the water by changing the rotation rate ([01460]) in accordance with available power that is power based on the difference and a time when the available power peaks in one day ([0098]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8- 10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 2012/0232706) in view of Sakuma et al. (US 2013/0184894).
Regarding claim 8, Hayashida discloses the hot -water supply system according to claim 1, but not that when a voltage that is applied to the electric motor reaches a voltage at which the electric motor begins an over-modulation operation, in a segment of a plurality of 
However, Sakuma disclose  an electric grid controller (Abstract) wherein a voltage that is applied to the electric motor reaches a voltage at which the electric motor begins an over-modulation operation (i.e. Phase advance), in a segment of a plurality of segments included between a maximum value and a minimum value of the rotation rate, the segment of the plurality of segments being a segment containing the rotation rate that is during consumption by the compressor of power determined in accordance with the generated power( [0009,0049,0118]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the Applicant’s invention to utilize over-modulation control of the electric compressor motor, for the purpose of balancing the voltage throughout the system
Regarding claim 9, Hayashida (H), as modified, discloses the hot-water supply system according to claim 8, wherein the power determined in accordance with the generated power is an averaged power (H-[0078]) of the power generated in a period during which power is generated by the power generation unit. 
Regarding claim 10, Hayashida (H), as modified, discloses the hot-water supply system according to claim 8, wherein the power determined in accordance with the generated power is a maximum power (H-S105, Figure 1) generated by the power generation unit. 
Regarding claim 23, Hayashida discloses the control method  according to claim 17, but not that when a voltage that is applied to the electric motor reaches a voltage at which the electric motor begins an over-modulation operation, in a segment of a plurality of segments included between a maximum value and a minimum value of the rotation rate, the segment of the plurality of segments being a segment containing the rotation rate that is during consumption by the compressor of power determined in accordance with the generated power. 
However, Sakuma disclose  an electric grid controller (Abstract) wherein a voltage that is applied to the electric motor reaches a voltage at which the electric motor begins an over-modulation operation (i.e. Phase advance), in a segment of a plurality of segments included between a maximum value and a minimum value of the rotation rate, the segment of the plurality of segments being a segment containing the rotation rate that is during consumption by the compressor of power determined in accordance with the generated 
Regarding claim 24, Hayashida (H), as modified, discloses the control method to claim 23, wherein the power determined in accordance with the generated power is an averaged power (H-[0078]) of the power generated in a period during which power is generated by the power generation unit. 
Regarding claim 25, Hayashida (H), as modified, discloses the control method according to claim 23, wherein the power determined in accordance with the generated power is a maximum power (H-S105, Figure 1) generated by the power generation unit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746